 
Exhibit 10.18 (a)
 
EMPLOYMENT AGREEMENT

 
AGREEMENT made this day of June, 2009, by and between MAGLA PRODUCTS, L.L.C., a
New Jersey limited liability company, located at 159 South Street, Morristown,
New Jersey, 07960 (“Magla”) and ALISON CARPINELLO, residing at 2419 Homestead
Avenue, Spring Lake, New Jersey, 07762 (“Employee”),
 
WITNESSETH

 
WHEREAS, Employee has been employed by Magla for about the past twenty-six (26)
years and has been serving Magla as Comptroller for about the past twelve (12)
years and Magla desires to continue to engage the services of Employee, and
Employee desires to continue to be employed by Magla, upon the terms and
conditions set forth herein,
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, agree as follows:
 
(1) Employment. Magla hereby employs Employee and Employee hereby accepts such
employment upon the terms and conditions of this agreement.
 
(2) Term. The employment of Employee by Magla shall be for a period of five (5)
years commencing on July 1, 2009, and ending on June 30, 2014, or sooner on
termination of Employee’s employment pursuant to this agreement.


(3) Duties; Best Efforts.
 
(a) Employee shall serve Magla as Comptroller, and shall perform duties similar
in type and character to those duties now being performed by her and shall
report to and be subject to the direction and control of the President and/or
Managing Member of Magla. Employee shall perform such other duties as may, from
time to time, be designated by the President or the Managing Member consistent
with her office or as the parties may agree. Employee shall perform her office
duties at the principal offices of Magla, with the understanding that Employee,
from time to time, may be required to travel at Magla’s expense to Magla’s
facility in Statesville, North Carolina for periodic meetings, or otherwise as
Magla may reasonably request.
 
(b) Employee shall devote all of her business time, attention and energies to
the business and affairs of Magla, shall use her best efforts to advance the
best interests of Magla and shall not during the term or any renewal or
extension of the term of this agreement, be actively engaged in any other
business activity, whether or not such business activity is pursued for gain,
profit or other pecuniary advantage without the consent of the President or
Managing Member of Magla; provided, however, that this limitation shall not be
construed as preventing her from serving on the board of directors or board of
trustees of any corporations not competitive with Magla and passive investing or
trading in securities or other forms of investment in noncompeting businesses,
in each case so long as such activities do not materially interfere with the
performance of her duties hereunder and, in the case of publicly traded
entities, such investments do not represent the ownership of 1% or more of the
capital stock of such entities.


(4) Working Facilities. Magla shall furnish Employee with such equipment and
supplies as are appropriate for the performance of her duties (such as a
computer, printer and cell phone) as may be mutually agreed upon between the
parties.
 
Page – 1
 
 
 

--------------------------------------------------------------------------------

 
 
(5) Compensation.


(a) Salary. During the term of this agreement, Magla shall pay to Employee an
annual salary of One Hundred Fifty Thousand ($150,000.00) Dollars, payable in
accordance with Magla’s payroll practices in effect from time to time. In its
sole discretion, Magla may, from time to time during the term of this agreement,
increase Employee’s salary based upon Employee’s performance, the financial
condition of Magla and other factors and circumstances deemed pertinent by
Magla.
 
(b) Bonus. In addition to the compensation paid to Employee pursuant to
paragraph (5)(a), Magla, shall pay an annual bonus to Employee in the amount of
Eleven Thousand ($11,000.00) Dollars in December of each year of the term of
this agreement.
 
(c) Tax Withholding. Magla shall withhold from any amounts payable as
compensation, all federal, state, municipal, or other taxes as are required by
any law, regulation or ruling. Notwithstanding the foregoing, Employee shall be
liable for the payment of any federal, state or local taxes incurred by her as a
result of Magla’s provision of benefits hereunder.
 
(6) Reimbursement for Expenses. Employee shall be entitled to reimbursement for
reasonable expenses incurred by her in connection with the performance of her
duties hereunder (including, without limitation, those incurred in connection
with business related travel or entertainment) in accordance with the
reimbursement policies established by Magla, from time to time.
 
(7) Fringe Benefits. Employee shall be entitled to participate in any and all
employee benefit plans of any kind or nature made available now or in the future
by Magla (including, by way of example, health care coverage, retirement, 401
(k) plan, life insurance, vacation or disability) in which other employees of
Magla similarly situated are entitled to participate including the Nonqualified
Deferred Compensation Plan between Magla and Employee dated December 21,2007
(“Nonqualified Defined Compensation Plan”) and Employee shall be entitled to
receive all emoluments or benefits as may be provided for thereunder, in
addition to all of the rights and benefits provided for herein. Magla shall also
provide Employee with an automobile and Magla shall pay all expenses (including
gasoline, repairs and insurance) in connection therewith.
 
(8) Termination for Cause by Magla.
 
(a) Magla shall have the right to terminate Employee’s employment and this
agreement, effective immediately for “Cause” which shall be limited to:
 
(i) Employee’s fraud, embezzlement, misappropriation, dishonesty, wilful
misconduct, gross negligence, or serious misconduct which reflects unfavorably
upon Magla; or
 
(ii) Any failure to perform her duties under this agreement if such failure is
not cured within thirty (30) days after written notice thereof specifying such
failure from the President or Managing Member to Employee, or
 
(iii) In the event that Employee dies during her employment or Employee fails
for any reason, due to illness, incapacity, disability or otherwise, to render
the services hereunder to Magla for ninety (90) consecutive days (both business
and nonbusiness).
 
(b) Upon termination of Employee’s employment with Cause by Magla pursuant to
paragraph (8)(a), Magla shall pay Employee her salary pursuant to paragraph
(5)(a) and continuation of participation in all benefit programs through the
effective date of such termination and Employee shall be entitled to no other
compensation or benefits, except as may be provided by law.
 
(c) Upon termination of Employee’s employment pursuant to this paragraph (8),
Employee’s obligation under paragraphs (11), (12), (13) and (14) shall continue
pursuant to the terms and conditions of this agreement.
 
Page – 2
 
 
 

--------------------------------------------------------------------------------

 
 
(9) Termination Without Cause by Magla.
 
(a) Termination Without Cause. Magla shall have the right to terminate
Employee’s employment and this agreement, effective immediately, without cause
and for any or no reason at any time during the term of this agreement.
 
(b) Payment. In the event that Magla terminates Employee’s employment without
cause pursuant to paragraph (9)(a), this agreement shall immediately terminate
and Magla shall pay to Employee the salary, bonus, Nonqualified Deferred
Compensation Plan contribution pursuant to paragraphs (5)(a), (5)(b) and (7) and
continuation of participation in Magla’s health care coverage program for the
first twelve (12) months after termination of Employee’s employment.
Notwithstanding the foregoing, if Employee has not obtained other employment at
the end of the twelve (12) month period, Magla shall continue Employee’s salary,
bonus, Nonqualified Deferred Compensation Plan contribution and participation in
Magla’s health care coverage program, as set forth above, on a monthly basis up
to a maximum of twelve (12) months, subject to the provisions of paragraph
(9)(c). The parties agree that the foregoing payments and continuation of health
care coverage is a fair settlement of a termination of this agreement by Magla
due to the difficulty in determining the exact damages sustained by Employee and
reducing same to a mathematical certainty. Payment of the amounts set forth in
this paragraph (9)(b)shall be in full satisfaction of any obligation of Magla
and the rights of Employee under this Agreement.
 
(c) Best Efforts, Magla’s obligations under the second sentence of paragraph
(9)(b) are subject to Employee utilizing her best efforts to promptly obtain
other employment in a position comparable to that which she held with Magla.
Employee agrees to keep Magla or its members advised in writing every sixty (60)
days as to her progress in obtaining other employment. Any compensation
(including the value of any fringe benefit s) received by Employee pursuant to
any other such employment obtained after the first twelve (12) months after
termination of her employment by Magla shall reduce any compensation payable by
Magla to Employee after the first twelve (12) months after termination on a
dollar-for-dollar basis. Further, Magla’s obligation to continue health care
coverage shall cease when Employee is eligible to participate in a comparable
health insurance plan. All obligations of Magla under paragraph (9) to continue
to pay compensation or other benefits to Employee shall end upon Employee’s
death.
 
(d) Execution of Release, Magla’s obligations under paragraph 9(b) are expressly
conditioned upon Employee’s execution and delivery to Magla of a release and
agreement, as drafted at the time of Employee’s termination of employment, in
form satisfactory to counsel for Magla.
 
(e) Employment by Glatt Family. Notwithstanding anything contained in this
agreement to the contrary, if as a result of a Change in Control of Magla,
Employee is employed by Herbert Glatt and/or Jordan Glatt and/or entities
controlled by either or both of them, upon such terms as are similar to the
terms contained herein, this agreement shall terminate and be of no further
force or effect whatever, except that Employee shall be entitled to receive the
payments and benefits provided for herein up to the date of termination, and
thereafter, each party shall have no liability or responsibility to the other
and shall be released from the terms hereof, except for any breach of this
agreement prior to the date of termination for which the breaching party shall
continue to be liable and responsible. For purposes of this paragraph (9)(e), a
“Change in Control of Magla” means a merger, consolidation or transfer of
membership rights, or other transaction, whether or not Magla is the surviving
or successor entity, as the case may be, if after the merger, consolidation or
membership rights transfer, or other transaction, a majority of the membership
rights in Magla, or if Magla is not the surviving entity, a majority of the
equity interests of the surviving entity or its parent, are no longer owned by
one or more of Herbert Glatt and/or Jordan Glatt and/or entities controlled by
either or both of them (“Affiliates”), or a sale of all or substantially all of
the assets of Magla to an entity other than a majority of the capital stock or
other equity interests of which are owned by one or more of Herbert Glatt and/or
Jordan Glatt and/or their Affiliates.
 
Page – 3
 
 
 

--------------------------------------------------------------------------------

 
 
(10) Termination by Employee.
 
(a) Employee shall have the right to terminate her employment under this
agreement without cause (whether due to retirement or otherwise) upon ninety
(90) days’ prior written notice to Magla; provided, however, that Magla shall
have the option of agreeing to pay Employee the amounts due Employee under
paragraphs (5),(6) and (7) during the ninety (90) day period and terminating
Employee’s employment upon receipt of notice from Employee terminating her
employment.
 
(b) Upon termination of Employee’s employment by Employee as provided in
paragraph (10)(a), Magla shall pay Employee her salary and bonus, if applicable,
pursuant to paragraphs (5)(a) and (b) and continuation of participation in all
benefit programs through the effective date of such termination and Employee
shall be entitled to no other compensation or benefits, except as provided by
law.


(c) Upon termination of Employee’s employment pursuant to this paragraph (10),
Employee’s obligations under paragraphs (11), (12), (13) and (14) shall continue
pursuant to the terms and conditions of this agreement.


(11) Magla Material Loaned to Employee. Magla may from time to time loan to
Employee certain price lists, documents, samples, customer lists, technical
specifications, sales materials and other materials relating to the business of
Magla. At all times the aforesaid materials shall be and remain the property of
Magla. Upon termination of this agreement, Employee shall return to Magla all
such materials and shall not retain any copies and shall also return the
computer provided to Employee.


(12) Covenant Regarding Inventions and Copyrights. Employee shall disclose
promptly to Magla any and all inventions, discoveries, improvements and
patentable or copyrightable works initiated, conceived or made by her, either
alone or in conjunction with others, during the term of this agreement and
related to the business or activities of Magla and she assigns all of her
interest therein to Magla or its nominee. Whenever requested to do so by Magla,
Employee shall execute any and all applications, assignments or other
instruments which Magla shall deem necessary to apply for and obtain letters
patent or copyrights of the United States or any foreign country, or otherwise
protect Magla’s interest therein. These obligations shall continue beyond the
conclusion of the term of this agreement with respect to inventions,
discoveries, improvements or copyrightable works initiated, conceived or made by
Employee during the term of this agreement and shall be binding upon Employee’s
assigns, executors, administrators and legal and personal representatives.
 
(13) Protection of Confidential Information. Employee acknowledges that her
employment by Magla will, throughout the term of this agreement, bring her into
close contact with many confidential affairs of Magla, including information and
data regarding costs, profits, markets, products, key personnel, pricing and
servicing policies, operational methods, customer lists, technical processes,
computer programs or systems developed or improved by Magla, the identity of
Magla’s affiliates, coventurers, representatives and contacts, the nature of the
services required by Magla’s actual and potential affiliates and coventurers,
the services performed by or products manufactured or sold by Magla for its
clients, affiliates and coventurers, the identities of Magla’s actual and
prospective employees and customers and other business affairs and methods,
plans for future developments and other information not readily available to the
public, all of which are highly confidential and proprietary and all of which
were and continue to be developed by Magla at great effort and expense. Employee
further acknowledges that the services to be performed by her under this
agreement are of a special, unique, unusual, extraordinary and intellectual
character, that the business of Magla is conducted throughout the United States
and Canada (the “Territory”), that Magla competes in all of its business
activities with other organizations which are or could be located in any part of
the Territory and that the nature of the services, positions and expertise of
Employee are such that she is capable of competing with Magla from nearly any
location in the Territory. In recognition of the foregoing, Employee covenants
and agrees that:
 
Page – 4
 
 
 

--------------------------------------------------------------------------------

 
 
(a) she will keep secret all confidential matters of Magla and not disclose them
to anyone outside of Magla:
 
(b) she will not make use of any of such confidential matters for her own
purposes or the benefit of anyone other than Magla; and
 
(c) she will deliver promptly to Magla on termination of this agreement, or at
any time Magla may so request, all confidential memoranda, notes, records,
reports and other confidential documents (and all copies thereof) relating to
the business of Magla, which she may then possess or have under her control.


(d) the terms of this agreement are CONFIDENTIAL. Employee agrees not to tell
anyone about this agreement and not to disclose any information contained in
this agreement to anyone, other than her lawyer, financial advisor or immediate
family members. If Employee does tell her lawyer, financial advisor or immediate
family members about this agreement or its contents, Employee shall immediately
tell them that they must keep it confidential as well. Magla agrees that it will
keep the terms of this agreement confidential, except as is necessary to
administer this agreement and as required by law.
 
(e) For purposes of this agreement, confidential information shall not include
information which is generally available to the public through no fault of
Employee (other than as a result of a violation of Magla’s rights herein) or is
rightfully obtained from a third party who has the right without obligation of
nondisclosure to disclose such information, so long as such information is not
obtained, developed or disclosed in violation of Magla’s rights.
 
(14) Restriction on Competition.


(a) In recognition of the considerations described in paragraph (13) hereof,
Employee covenants and agrees that during the term of this agreement and for a
period of two (2) years after the termination of this agreement, for any or no
reason, she will not (i) engage in nor carry on, nor own, manage, operate, join,
be employed by, control, or participate in, render services for, or be connected
with, directly, or indirectly, with or without compensation, any other business
the same as, or similar to, or in competition with, the business conducted by
Magla on the date of termination (generally speaking, the business of
manufacturing, distributing and selling household consumer and other products
which Magla is currently selling or may sell in the future during the term of
this agreement or such products which Employee became aware of during her
employment by Magla, including reusable and disposable gloves, work gloves and
wipes) either for herself, or as a member of a partnership, limited partnership,
joint venture, limited liability company, or any other entity, or as a
shareholder, member, investor, officer or director or employee of a corporation
or other entity, or as an agent, associate, consultant or advisor of any person,
partnership, corporation, limited liability company or any other entity or in
any other relationship or capacity, for any person or entity located in the
Territory; (ii) contact or solicit, or attempt to contact or solicit, any person
or entity which was a customer or supplier of Magla or Employee or Magla
actively marketed or solicited for the purpose of becoming a customer or
supplier of Magla, or interfere with, disrupt or attempt to disrupt the
relationship, contractual or otherwise, between Magla and any of its customers,
suppliers, employees, or others, or with whom Employee had any dealings, during
the two (2) year period immediately prior to the termination of Employee’s
employment hereunder; or (iii) contact or solicit, or attempt to contact or
solicit, or communicate with for the purpose of hiring, subcontracting,
employing, engaging or diverting or taking away (with the intent, purpose or
effect of inducing or encouraging him/her/it to leave his/her employment or its
relationship with Magla; or to breach his/her/its employment agreement with or
other obligations to Magla), any person or entity who was an employee, vendor or
subcontractor of Magla or any other relationship with Magla at the time of the
tennination of Employee’s employment hereunder or during the two (2) year period
immediately prior to the termination of Employee’s employment hereunder. The
restrictions set forth in this paragraph are intended only to apply to products
or goods similar to and/or competing with those manufactured, sold or
distributed by Magla.
 
Page – 5
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Magla and Employee agree that the period of time and geographical area
specified in this paragraph (14) are reasonable in view of the nature of the
business in which Magla is engaged and proposes to engage and Employee’s access
to confidential information of Magla and knowledge of its business.


(c) Employee agrees to notify Magla within thirty (30) days after the
termination of her employment hereunder, and every ninety (90) days thereafter
until the expiration of the provisions of this paragraph (14), of her then
current home and business addresses and a description of all business endeavors
in which she is then engaged or has been engaged since her last notice,
including the identity of all persons or entities with whom, or on behalf of
whom, she is or was engaged in any such business endeavor.


(d) The salary increase in paragraph (5)(a) from $115,000 to $150,000 is a part
of the consideration for Employee agreeing to comply with the restrictions on
competition in this paragraph (14).


(15) Remedies. It is recognized by the parties that the services to be rendered
under this agreement by Employee are of a special and unique nature. In the
event of any actual or threatened breach by Employee of any of the provisions of
this agreement, Employee acknowledges that Magla will suffer irreparable damages
and will not have any adequate remedy at law. Therefore, in addition to any
remedy otherwise available to Magla, Employee agrees that Magla shall be
entitled to injunctive relief and/or other equitable remedies in the event of
any such breach or threatened breach in any court of competent jurisdiction,
enjoining any such breach, or to restrain a violation of the provisions of this
agreement, and Employee hereby waives any and all defenses she may have on the
ground of lack of jurisdiction or competence of the court to grant such an
injunction or other equitable relief. Employee agrees that such equitable relief
may include the entry of a temporary restraining order until a hearing on the
merits of the alleged breach of the covenants contained herein can be held and
that such temporary restraining order may only be applied for on prior notice to
Employee. The existence of this right shall not preclude Magla from pursuing any
other rights and remedies at law or in equity which the Magla may have by reason
of such breach or threatened breach.


Employee has carefully read and considered the provisions of paragraphs (11),
(12), (13) and (14) hereof and, having done so, agrees that the restrictions set
forth therein are fair and reasonable and are reasonably required for the
protection of the interests of Magla, its officers, members and employees.


If any court having competent jurisdiction of a proceeding to enforce the terms
of this agreement shall deem the foregoing time, or other restriction to be
excessive, the court shall enforce the terms of this agreement in such lesser
manner or to such lesser extent as it deems reasonable and adequate to protect
the business and interests of Magla without otherwise modifying, impairing or
nullifying the effects hereof.
 
(16) Miscellaneous


(a) Notices. Any notices, requests, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be sent by hand delivery, overnight courier, facsimile transmission or by
registered or certified mail, return receipt requested, postage prepaid, and
shall be deemed given on the third (3Id) business day after being mailed by
certified or registered mail or upon receipt if by hand delivery, overnight
courier or facsimile transmission and addressed to the respective party at the
address set forth in this agreement and to such party’s attorney or such other
party or address as may be expressly designated by any party by notice given in
accordance with the foregoing provisions.
 
Page – 6
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Nonwaiver, The failure of either party to insist on strict performance of
any of the covenants or conditions of this agreement, or to exercise any right
or option herein conferred in any one or more instances, shall not be construed
as a waiver or a relinquishment for the future of such covenants, conditions,
rights or options, but the same shall remain in full force and effect; and the
doing by Employee or Magla of any act or thing which Employee or Magla is not
obligated to do hereunder shall not be deemed to impose any obligation upon
Employee or Magla to do any similar act or thing in the future or in any way
change or alter any of the provisions of this agreement.
 
(c) Partial Invalidity. If any provision of this agreement is held to be illegal
or unenforceable, such illegality or unenforceability shall not affect the
validity or enforceability of other provisions of this agreement.


(d) Entire Agreement. All understandings and agreements heretofore had between
the parties hereto are merged into this agreement which alone fully and
completely expresses their agreement. No change may be made in this agreement
except by subsequent written agreement entered into by both parties hereto. A
fully executed copy shall be deemed an original for all purposes.


(e) Binding: on Successors. This agreement shall inure to the benefit of and be
binding upon Magla, its successors and assigns. Successors of Magla shall
include, without limitation, any company or companies acquiring, directly or
indirectly, all or substantially all of the assets of Magla, whether by merger,
consolidation, purchase, lease or otherwise, or acquiring a majority of the
equity interests in Magla and such successor shall thereafter be deemed the
“Magla” for the purpose hereof. This agreement shall also inure to the benefit
of and be binding upon Employee and her heirs, personal and legal
representatives.


(f) Recitals. The “RECITALS” set forth above are incorporated into this
agreement and made a part hereof.


(g) Further Assurances. The parties will take such further action and execute
such other documents as are reasonably necessary to effectuate the purposes,
terms and conditions of this agreement.
 
(h) Survival. Except as otherwise provided in this agreement, the terms and
conditions of paragraphs (11), (12), (13) and (14) and the right to receive
monies owed but unpaid under this agreement shall survive the termination of
this agreement for any reason.


(i) Representations of Employee. Employee represents and warrants to Magla that
Employee is under no contractual or other restriction which is inconsistent with
her execution of this agreement, the performance by her of her duties under this
agreement or the other rights of Magla under this agreement.


(j) Headings. Headings in this agreement are for convenience only and shall not
be used to interpret or construe its provisions.


(k) Gender. All references made and all nouns and pronouns used herein shall be
construed in the singular or plural and in such gender as the sense and
circumstances require.


(1) Counterparts. This agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original for all purposes hereof, but all
of which together shall constitute one and the same instrument. A fully executed
copy shall be deemed an original for all purposes.
 
Page – 7
 
 
 

--------------------------------------------------------------------------------

 
 
(m) Prior Agreements. All prior employment and restrictive agreements between
the parties hereto or dealing with other matters covered by this agreement are
hereby rescinded, superseded, and declared null and void, except for the
Nonqualified Deferred Compensation Plan which shall continue in full force and
effect.


(n) Venue. The parties hereby irrevocable consent, to the maximum extent
permitted by law, that any legal action or proceeding against them, arising out
of or in any manner relating to this agreement shall be brought only in any
court of general jurisdiction of the State of New Jersey, or in the United
States District Court for the District of New Jersey and the parties agree not
to commence any legal action relating hereto except in such courts. By execution
and delivery of this agreement, the parties expressly and irrevocably consent
and submit to the personal jurisdiction of such courts in any such action or
proceeding. The parties further irrevocably consent to the service of any
complaint, summons, notice of other process relating to any such action or
proceeding by delivery thereof to them by hand or by certified mail, return
receipt requested, postage prepaid, or by nationally recognized overnight
courier service and/or by facsimile, and expressly and irrevocably waive any
claims and defenses in any such action or proceeding in either such court based
on any alleged lack of personal jurisdiction, improper venue or forum non
conveniens or any similar basis to the maximum extent permitted by law.


(o) Governing Law. This agreement is delivered in and shall be governed by and
construed under the laws of the State of New Jersey without giving effect to its
conflict of law rules.


(p) No offer, option or reservation. The submission of this agreement for
examination does not constitute an offer or reservation of any rights for the
benefit of any party, and this agreement shall become effective, and the parties
shall become legally bound, only if, as and when the parties, mutually agreeing
to be bound by the terms hereof, execute and deliver this agreement.


EMPLOYEE ACKNOWLEDGES THAT SHE HAS RECEIVED A COPY OF THIS AGREEMENT AND THAT
SHE HAS READ AND FULLY UNDERSTANDS THIS AGREEMENT AND HAS HAD SUCH INDEPENDENT
ADVICE AND COUNSEL WITH RESPECT TO THIS AGREEMENT AS SHE DESIRED AND FREELY AND
VOLUNTARILY EXECUTES THIS AGREEMENT.


IN WITNESS WHEREOF, the parties have duly executed this employment agreement the
day and year first above written.
 

  MAGLA PRODUCTION, L.L.C.          
 
By:
/s/ Jordan Glatt       Jordan Glatt, President  

 
 
By:
/s/ Alison Carpinello       Alison Carpinello, Employee                  

 
Page – 8


 
 

--------------------------------------------------------------------------------

 